DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kache et al. (US 2017/0341888).
In respect to claim 1, Kache et al. disclose a binding processing system comprising: a transport unit for transporting a sheet bundle along a plurality of processing units (Abstract); a housing that accommodates the processing unit and the transport unit (Figs. 1 and 2); windows 31 provided in the front face of the housing at corresponding positions of the processing units [It is noted that the windows are not explicitly shown, and in fact appear to be mislabeld as “transport sections”, however they are suggested as common practice, wherein the improvement is in the lighting variation (0004) and further are inherent in order to see the lights (which are inside the housing, see Fig. 2)]; a control unit that controls the processing units and transfer unit, a light unit, and several first and second sensors that detect anomalies with the processing units/transfer unit (0009-0010); the binding processing system is capable of stopping when an certain system error is detected (0027); the lighting system is variable color and faces the windows, wherein different colors indicate different operation status (0021-0025; Fig. 2)
Kache et al. disclose a low intensity white light for “normal operation” and a preset second color of e.g. yellow to indicate an anomaly (0023 & 0026).
	In respect to the amended subject matter, Kache et al. disclose the claimed subject matter for the reasons stated above, namely, “Kache et al. disclose a low intensity white light for “normal operation” and a preset second color of e.g. yellow to indicate an anomaly (0023 & 0026)”.  Kache et al. further disclose a third light to indicate an anomaly in the transport unit such as “the book block [being] shifted in the transport clamp” (0027, claim 4, below).
In respect to claim 4, Kache et al. disclose that a third light color (e.g. blue) may “follow” the anomaly, thus all lights can eventually emit a third light color (0024).  Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).  In the instant case, the structure, namely the lighting system and sensors, are functionally capable of all the lighting actions claimed.
In respect to claim 5, Kache et al. do not explicitly disclose doors, however, this is reasonably intuited by a person of order skill in the art.  The anomaly cannot be fixed without access (e.g. a door) to the processing units.  Kache et al. disclose a white light in normal operation, such that any door opened in normal operation will have white lighting.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5, are additionally rejected under 35 U.S.C. 103 as being unpatentable over by Kache et al. (US 2017/0341888).
Although not explicitly referenced in the Figures, one of ordinary skill in the art would understand windows to be disclosed (for the reasons in the 35 USC 102(a)(1), above), however, it would have further been obvious to provide the housing taught in Kache et al. with a window at each light (and thus each processing unit) to enable personnel to visually monitor the processing units in areas of the lights (0004).  Furthermore doors, although believed to be essential for operation of the device, and thus implicitly disclosed in Kache et al. would be obvious to access the anomaly, i.e. to remove a product that needs to be removed, as indicated by Kache et al.

Allowable Subject Matter

Claims 6-8 are allowed for the reasons indicated in the Non-Final Action (08/09/22).  Claim 8 was inadvertently omitted from the allowable matter in the previous action.



Response to Arguments

In respect to claims 1, 4, and 5, applicant's arguments filed 11/09/22 have been fully considered but they are not persuasive.
Kache et al. clearly discloses “wherein the light emitting surface of all the variable-color lighting units are configured to emit light of a preset first color when the binding processing system is in normal operation [white light], and any of the light emitting surface of the variable-color lighting units of the related processing unit is configured to emit light of a preset second color different from the first color [red]…when the second sensor detects an anomaly”.   The claim language is largely in the alternative, and only requires a configuration which allows for all lights to turn to a preset second color when detecting a transport unit anomaly.  The applicant has not provided a persuasive argument as to why Kache et al. fail to disclose the claims.
	Claims 6-8 are allowed.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637